DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 16, 18-34 are allowed.
The closest reference found is Shibata et al (US 2005/0052642) which discloses a metrology tool (i.e., dark-field defect inspection apparatus) for determining a parameter of interest of a structure fabricated on a substrate (i.e., wafer 1), the metrology tool comprising: an illumination optical system (i.e., light source 22 and strip pattern 47 of figure 1; prism 415 of figure 25) for illuminating the structure fabricated on the substrate (1) with illumination radiation under a non-zero angle of incidence (i.e., oblique illumination optical path 410) (par. [0112]); and a detection optical system (objective lens 30, lens 42 and image sensor 44) comprising a detection optical sensor (i.e., image sensor 44) (par. [(0063]) and at least one lens (30, 42) for capturing a portion of illumination radiation scattered by the structure (par. [(0111]) and transmitting the captured radiation towards the detection optical sensor (44), wherein the illumination optical system (22, 47, 415) and the detection optical system (30, 42, 44) do not share an optical element (i.e., an oblique illumination optical path 410 is provided outside an object lens 30) (par. [0112]); at least part of an optical axis of the illumination optical system (i.e., optical path 410) is substantially parallel to an optical axis (i.e., optical axis of objective lens 30) of the detection optical system; and wherein the illumination optical system (22, 47, 415) comprises a plurality of discrete optical paths (i.e., optical path 410 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 16 and 19.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a detection optical sensor configured to receive the directed portion of illumination radiation scattered by the structure and to generate image information of the structure” and “a computational imaging processor configured to: receive aberration information of the at least one lens and the generated image information; and adjust the image information based on the aberration information, wherein the illumination optical system and the detection optical system together have a footprint less than the area of a field of the substrate”, in combination with the rest of the limitations of claim 16.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a detection optical sensor configured to receive the directed portion of illumination radiation scattered by the structure and to generate image information of the structure” and “a computational imaging processor configured to: receive aberration information of the at least one lens and the generated image information; and adjust the image information based on the aberration information”, in combination with the rest of the limitations of claim 19.
	Claims 18, 20-34 are dependent on claim 16; therefore, they are allowed with respect to claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  October 19, 2021